Exhibit 10.2

 

As amended November 8, 2007

 

 

LEHMAN BROTHERS HOLDINGS INC.

 

2005 STOCK INCENTIVE PLAN

 

1)              Purpose of the Plan

 

The purpose of the Plan is to aid the Company and its Affiliates in recruiting
and retaining employees, directors and consultants and to motivate such
employees, directors and consultants to exert their best efforts on behalf of
the Company and its Affiliates by providing incentives through the granting of
Awards. The Company expects that it will benefit from the added interest which
such employees, directors and consultants will have in the welfare of the
Company as a result of their proprietary interest in the Company’s success.

 

2)              Definitions

 

The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:

 

(a)          “Act” means The Securities Exchange Act of 1934, as amended, or any
successor thereto.

 

(b)         “Affiliate” means any entity that is consolidated with the Company
for financial reporting purposes or any other entity designated by the Board in
which the Company or an Affiliate has a direct or indirect interest of at least
twenty-five percent (25%).

 

(c)          “Award” means an Option, Stock Appreciation Right or Other
Stock-Based Award granted pursuant to the Plan.

 

(d)         “Award Agreement” means the written document or documents by which
each Award is evidenced.

 

(e)          “Board” means the Board of Directors of the Company.

 

(f)            “Change in Control” means, with respect to any Award granted on
or prior to November 8, 2007, the occurrence of any of the following events:

 

(i)             The occurrence of an event described in paragraph (ii), (iii),
(iv), (v) or (vi) below involving any entity (or an affiliate thereof) which had
previously commenced (within the meaning of Rule 14d-2 under the Act), without
the approval of the Board, a tender offer for shares having more than 20% of the
combined voting power of the Company’s outstanding shares of capital stock
having ordinary voting power in the election of directors of the Company (the
“Voting Securities”);

 

(ii)          An acquisition (other than directly from the Company) of any
Voting Securities by any “Person” (as the term “person” is used for purposes of
Section 13(d) or 14(d) of the Act) immediately after which such Person has
“Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated under the
Act) of 20% or more of the combined voting power of the Company’s then
outstanding Voting Securities; provided, however, in determining whether a
Change in Control has occurred, Voting Securities which are acquired in a
“Non-Control Acquisition” (as hereinafter defined) shall not constitute an
acquisition which would cause a Change in Control. A “Non-Control Acquisition”
shall mean an acquisition by (A) an employee benefit plan (or a trust forming a
part thereof or a trustee thereof acting solely in its capacity as trustee)
maintained by (I) the Company or (II) any corporation or other Person of which a
majority of its voting power or its voting equity securities or equity interest
is owned, directly or indirectly, by the Company (for purposes of this
definition, a “Subsidiary Entity”), (B) the Company or any of its Subsidiary
Entities, or (C) any Person who files in connection with such acquisition a
Schedule 13D which expressly disclaims any intention to seek control of the
Company and does not expressly reserve the right to seek such control; provided,

 

--------------------------------------------------------------------------------


 

however, that any amendment to such statement of intent which either indicates
an intention or reserves the right to seek control shall be deemed an
“acquisition” of the securities of the Company reported in such filing as
beneficially owned by such Person for purposes of this paragraph (ii);

 

(iii) The individuals who, as of the Effective Date, are members of the Board
(the “Incumbent Board”), ceasing for any reason to constitute at least a
majority of the members of the Board; provided, however, that if the election,
or nomination for election by the Company’s common stockholders, of any new
director was approved by a vote of at least two-thirds of the Incumbent Board,
such new director shall, for purposes of this Plan, be considered as a member of
the Incumbent Board; provided further, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened election contest or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board (in each case, a “Proxy Contest”) including by
reason of any agreement intended to avoid or settle any Proxy Contest;

 

(iv) A merger, consolidation, recapitalization or reorganization involving the
Company, unless such merger, consolidation or reorganization is a “Non-Control
Transaction”; i.e., meets each of the requirements described in subparagraphs
(A), (B) and (C) below:

 

(A) the stockholders of the Company, immediately before such merger,
consolidation, recapitalization or reorganization, own, directly or indirectly,
immediately following such merger, consolidation, recapitalization or
reorganization, at least 50% of the combined voting power of the outstanding
voting securities of the Company, the corporation resulting from such merger or
consolidation, recapitalization or reorganization, or any parent thereof (the
“Surviving Corporation”) in substantially the same proportion as their ownership
of the Voting Securities immediately before such merger, consolidation,
recapitalization or reorganization;

 

(B) the individuals who were members of the Incumbent Board immediately prior to
the execution of the agreement providing for such merger, consolidation,
recapitalization or reorganization constitute at least 50% of the members of the
board of directors of the Surviving Corporation immediately following the
consummation of such merger, consolidation, recapitalization or reorganization;
and

 

(C) no Person other than the Company, any Subsidiary Entity, any employee
benefit plan (or any trust forming a part thereof or a trustee thereof acting
solely in its capacity as trustee) maintained by the Company, the Surviving
Corporation, or any Subsidiary Entity, or any Person who, immediately prior to
such merger, consolidation, recapitalization or reorganization had Beneficial
Ownership of 20% or more of the then outstanding Voting Securities has
Beneficial Ownership of 20% or more of the combined voting power of the
Surviving Corporation’s then outstanding voting securities immediately following
the consummation of such merger, consolidation, recapitalization or
reorganization;

 

(v)         A complete liquidation or dissolution of the Company;

 

(vi)      Sale or other disposition of all or substantially all of the assets of
the Company to any Person (other than a transfer to a Subsidiary Entity); or

 

(vii)   An event that would constitute a “Change in Control” within the meaning
of Section 2(g).

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted percentage set forth in paragraph (ii) or
subparagraph (iv)(A) or (C) above, as applicable, of the outstanding Voting
Securities as a result of the acquisition of Voting Securities by the Company
which, by reducing the number of Voting Securities outstanding, increases the
proportional number of shares Beneficially Owned by the Subject Persons,
provided that if a Change in Control would occur (but for the operation of this
sentence) as a result of the acquisition of Voting

 

2

--------------------------------------------------------------------------------


 

Securities by the Company, and thereafter such Beneficial Owner acquires any
additional Voting Securities which increases the percentage of the then
outstanding Voting Securities Beneficially Owned by the Subject Person, then a
Change in Control shall occur.

 

A “Hostile Change in Control” shall mean the occurrence of an event as
contemplated in paragraph (i) above. A “Friendly Change in Control” shall mean
any Change in Control that is not a Hostile Change in Control.

 

(G)         “CHANGE IN CONTROL” MEANS, WITH RESPECT TO ANY AWARD GRANTED AFTER
NOVEMBER 8, 2007, THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS:

 

(i)             An acquisition (other than directly from the Company, but
including any acquisition in connection with any merger, consolidation,
recapitalization or reorganization involving the Company) of the Company’s
outstanding shares of capital stock having ordinary voting power in the election
of directors (“Voting Securities”) by any “Person” (as the term “person” is used
for purposes of Section 13(d) or 14(d) of the Exchange Act) immediately after
which such Person has “Beneficial Ownership” (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 70% or more of the combined voting power
of the Company’s then outstanding Voting Securities; provided, however, in
determining whether a Change in Control has occurred, Voting Securities that are
acquired in a “Non-Control Acquisition” (as hereinafter defined) shall not
constitute an acquisition that would cause a Change in Control. A “Non-Control
Acquisition” shall mean an acquisition by (A) an employee benefit plan (or a
trust forming a part thereof or a trustee thereof acting solely in its capacity
as trustee) maintained by (I) the Company or (II) any corporation or other
Person of which a majority of its voting power or its voting equity securities
or equity interest is owned, directly or indirectly, by the Company (for
purposes of this definition, a “Subsidiary Entity”), (B) the Company or any of
its Subsidiary Entities, or (C) any Person who files in connection with such
acquisition a Schedule 13D that expressly disclaims any intention to seek
control of the Company and does not expressly reserve the right to seek such
control; provided, however, that any amendment to such statement of intent that
either indicates an intention or reserves the right to seek control shall be
deemed an “acquisition” of the securities of the Company reported in such filing
as beneficially owned by such Person for purposes of this paragraph (i);

 

(ii)          Any merger, consolidation, recapitalization or reorganization
involving the Company, unless such merger, consolidation, recapitalization or
reorganization is a “Non-Control Transaction”; i.e., meets each of the
requirements described in subparagraphs (A), (B) and (C) below:

 

(A)      the stockholders of the Company, immediately before such merger,
consolidation, recapitalization or reorganization, own, directly or indirectly,
immediately following such merger, consolidation, recapitalization or
reorganization, at least 30% of the combined voting power of the outstanding
voting securities of the Company, the corporation resulting from such merger,
consolidation, recapitalization or reorganization, or any parent thereof (the
“Surviving Corporation”) in substantially the same proportion as their ownership
of the Voting Securities immediately before such merger, consolidation,
recapitalization or reorganization;

 

(B)        the individuals who were members of the Board immediately prior to
the execution of the agreement providing for such merger, consolidation,
recapitalization or reorganization constitute at least 50% of the members of the
board of directors of the Surviving Corporation immediately following the
consummation of such merger, consolidation, recapitalization or reorganization;
and

 

(C)        no Person other than the Company, any Subsidiary Entity, any employee
benefit plan (or any trust forming a part thereof or a trustee thereof acting
solely in its capacity as trustee) maintained by the Company, the Surviving
Corporation, or any Subsidiary Entity, or any Person who, immediately prior to
such merger, consolidation, recapitalization or

 

3

--------------------------------------------------------------------------------


 

reorganization had Beneficial Ownership of 70% or more of the then outstanding
Voting Securities has Beneficial Ownership of 70% or more of the combined voting
power of the Surviving Corporation’s then outstanding voting securities
immediately following the consummation of such merger, consolidation,
recapitalization or reorganization;

 

(iii) Replacement within a consecutive twelve month period of a majority of the
individuals who are members of the Board with individuals (“Replacement Board
Members”) who do not receive endorsement by a majority of the Board before the
date of the appointment or election of such Replacement Board Member; or

 

(iv) Sale or other disposition (other than a transfer to a Subsidiary Entity) of
all or substantially all of the assets of the Company to any Person, or any
Person acquires such amount of assets in any consecutive twelve-month period
ending on the most recent acquisition by such Person.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted percentage set forth in paragraph (i) of the
outstanding Voting Securities as a result of the acquisition of Voting
Securities by the Company that, by reducing the number of Voting Securities
outstanding, increases the proportional number of shares Beneficially Owned by
the Subject Person, provided that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of Voting
Securities by the Company, and thereafter such Subject Person acquires any
additional Voting Securities which increases the percentage of the then
outstanding Voting Securities Beneficially Owned by the Subject Person, then a
Change in Control shall occur. In addition, notwithstanding the foregoing a
Change in Control shall not be deemed to occur unless such transaction or
occurrence constitutes a change in ownership or effective control within the
meaning of Section 409A(a)(2)(A)(v) of the Code.

 

(H)         “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, OR ANY
SUCCESSOR THERETO.

 

(I)             “COMMITTEE” MEANS THE COMPENSATION AND BENEFITS COMMITTEE OF THE
BOARD.

 

(J)             “COMPANY” MEANS LEHMAN BROTHERS HOLDINGS INC.

 

(K)          “DIVIDEND EQUIVALENT RIGHT” MEANS A DIVIDEND EQUIVALENT RIGHT
GRANTED UNDER THE PLAN, WHICH REPRESENTS AN UNFUNDED AND UNSECURED PROMISE TO
PAY TO THE PARTICIPANT AMOUNTS EQUAL TO ALL OR ANY PORTION OF THE REGULAR CASH
DIVIDENDS THAT WOULD BE PAID ON SHARES COVERED BY AN AWARD IF SUCH SHARES WERE
DELIVERED PURSUANT TO AN AWARD.

 

(L)             “EFFECTIVE DATE” MEANS MAY 1, 2005.

 

(M) “EMPLOYMENT” MEANS (I) A PARTICIPANT’S EMPLOYMENT IF THE PARTICIPANT IS AN
EMPLOYEE OF THE COMPANY OR ANY OF ITS AFFILIATES, (II) A PARTICIPANT’S SERVICES
AS A CONSULTANT, IF THE PARTICIPANT IS CONSULTANT TO THE COMPANY OR ANY OF ITS
AFFILIATES AND (III) A PARTICIPANT’S SERVICES AS A NON-EMPLOYEE DIRECTOR, IF THE
PARTICIPANT IS A NON-EMPLOYEE MEMBER OF THE BOARD; PROVIDED HOWEVER THAT UNLESS
OTHERWISE DETERMINED BY THE COMMITTEE, A CHANGE IN A PARTICIPANT’S STATUS FROM
EMPLOYEE TO NON-EMPLOYEE (OTHER THAN A DIRECTOR OF THE COMPANY OR AN AFFILIATE)
SHALL CONSTITUTE A TERMINATION OF EMPLOYMENT HEREUNDER. FOR PURPOSES OF THE
PLAN, UNLESS THE COMMITTEE DETERMINES OTHERWISE: (A) A TRANSFER OF A
PARTICIPANT’S EMPLOYMENT, WITHOUT AN INTERVENING PERIOD OF SEPARATION, BETWEEN
THE COMPANY AND ANY AFFILIATE SHALL NOT BE DEEMED A TERMINATION OF EMPLOYMENT,
AND (B) A PARTICIPANT WHO IS GRANTED IN WRITING A LEAVE OF ABSENCE SHALL BE
DEEMED TO HAVE REMAINED IN THE EMPLOY OF THE COMPANY DURING SUCH LEAVE OF
ABSENCE.

 

(N)         “FAIR MARKET VALUE” MEANS, ON A GIVEN DATE, (I) IF THERE SHOULD BE A
PUBLIC MARKET FOR THE SHARES ON SUCH DATE, THE CLOSING PRICE OF THE SHARES ON
THE NEW YORK STOCK EXCHANGE, OR, IF THE SHARES ARE NOT LISTED OR ADMITTED ON ANY
NATIONAL SECURITIES EXCHANGE, THE ARITHMETIC MEAN OF THE PER SHARE CLOSING BID
PRICE AND PER SHARE CLOSING ASKED PRICE ON SUCH DATE AS QUOTED ON THE NATIONAL
ASSOCIATION OF SECURITIES DEALERS AUTOMATED QUOTATION SYSTEM (OR SUCH MARKET IN
WHICH SUCH

 

4

--------------------------------------------------------------------------------


 

PRICES ARE REGULARLY QUOTED) (THE “NASDAQ”), OR, IF NO SALE OF SHARES SHALL HAVE
BEEN REPORTED ON THE NEW YORK STOCK EXCHANGE OR QUOTED ON THE NASDAQ ON SUCH
DATE, THEN THE IMMEDIATELY PRECEDING DATE ON WHICH SALES OF THE SHARES HAVE BEEN
SO REPORTED OR QUOTED SHALL BE USED, AND (II) IF THERE SHOULD NOT BE A PUBLIC
MARKET FOR THE SHARES ON SUCH DATE, THE FAIR MARKET VALUE SHALL BE THE VALUE
ESTABLISHED BY THE COMMITTEE IN GOOD FAITH AND, IN THE CASE OF AN ISO, IN
ACCORDANCE WITH SECTION 422 OF THE CODE.

 

(O)         “ISO” MEANS AN OPTION THAT IS ALSO AN INCENTIVE STOCK OPTION GRANTED
PURSUANT TO SECTION 5(D).

 

(P)         “NON-EMPLOYEE DIRECTOR” MEANS A DIRECTOR OF THE COMPANY WHO IS NOT
AN EMPLOYEE OF THE COMPANY OR A SUBSIDIARY.

 

(Q)         “OPTION” MEANS (I) A NON-QUALIFIED STOCK OPTION OR (II) AN ISO, AS
APPLICABLE,  GRANTED PURSUANT TO SECTION 5.

 

(R)            “OPTION PRICE” MEANS THE PURCHASE PRICE PER SHARE OF AN OPTION,
AS DETERMINED PURSUANT TO SECTION 5(A).

 

(S)          “OTHER STOCK-BASED AWARD” MEANS AN AWARD GRANTED PURSUANT TO
SECTION 7.

 

(T)            “PARTICIPANT” MEANS AN EMPLOYEE, PROSPECTIVE EMPLOYEE, DIRECTOR
OR CONSULTANT OF THE COMPANY OR AN AFFILIATE WHO IS SELECTED BY THE COMMITTEE TO
PARTICIPATE IN THE PLAN.

 

(U)         “PERFORMANCE-BASED AWARD” MEANS AN OTHER STOCK-BASED AWARD GRANTED
PURSUANT TO SECTION 7(C).

 

(V)         “PLAN” MEANS THE LEHMAN BROTHERS HOLDINGS INC. 2005 STOCK INCENTIVE
PLAN, AS AMENDED FROM TIME TO TIME.

 

(W)       “SHARES” MEANS SHARES OF COMMON STOCK OF THE COMPANY.

 

(X)           “STOCK APPRECIATION RIGHT” MEANS A STOCK APPRECIATION RIGHT
GRANTED PURSUANT TO SECTION 6.

 

(Y)         “SUBSIDIARY” MEANS A SUBSIDIARY CORPORATION, AS DEFINED IN
SECTION 424(F) OF THE CODE (OR ANY SUCCESSOR SECTION THERETO), OF THE COMPANY.

 

3)              Shares Subject to the Plan

 

(a)          The total number of Shares that may be issued under the Plan is
ninety-five (95) million, plus the number of Shares calculated as set forth in
subsection (c) below, subject to adjustment as provided in Section 9. Shares of
Common Stock issued under the Plan may be authorized but unissued shares or
authorized and issued shares held in the Company’s treasury, or any combination
thereof. No participant may be granted Options, Stock Appreciation Rights or
Other Stock-Based Awards covering in excess of four million Shares in any fiscal
year of the Company, and the maximum number of Shares that may be subject to
Awards that are ISOs is twenty (20) million, subject to adjustment as provided
in Section 9.

 

(b)         In calculating the number of Shares remaining available for grants
of Awards at any given time during the term of the Plan, the following rules
shall apply:

 

(i)             the number of Shares remaining for issuance shall be reduced by
the number of outstanding Awards that consist of, or that are payable in Shares;

 

(ii)          the number of Shares remaining for issuance shall be increased by
the number of Shares withheld or tendered (by actual delivery or attestation) to
pay the exercise price of an Option

 

5

--------------------------------------------------------------------------------


 

and by the number of shares withheld from any grant of Awards to satisfy tax
withholding obligations;

 

(iii) the number of Shares remaining for issuance shall be increased by the
number of Shares that have been granted, or reserved for distribution in
satisfaction of Awards, that are later forfeited, or that expire or terminate
or, for any other reason, are not payable or distributable under the Plan; and

 

(iv) the number of Shares remaining for issuance shall be increased by the
number of Shares that have been granted in respect of Awards that are settled in
cash under the Plan.

 

(c)          The following numbers of Shares shall be added to the ninety-five
(95) million Shares expressly identified in subsection (a) above: the number of
Shares that, on the date that is immediately prior to the applicable date of
expiration of each of the Lehman Brothers Holdings Inc. Employee Incentive Plan
and the Lehman Brothers Holdings Inc. 1996 Management Ownership Plan (each, a
“Prior Plan”), are available for issuance and not otherwise subject to
outstanding Awards granted under the Prior Plans, increased by the number of
Shares that, as of each such applicable expiration date, were subject to Awards
granted and outstanding under the Prior Plans (the “Prior Awards”) but which are
subsequently not payable or distributable under the Prior Awards under any of
the circumstances described in paragraph (ii), (iii) or (iv) of
subsection (b) above.

 

4)              Administration

 

(a)          The Plan shall be administered by the Committee, the members of
which shall be “independent” in accordance with all applicable stock exchange or
market listing requirements. The Committee may delegate its duties and powers in
whole or in part to any subcommittee thereof consisting solely of at least two
individuals who are intended to qualify as “non-employee directors” within the
meaning of Rule 16b-3 under the Act (or any successor rule thereto) and, to the
extent required by Section 162(m) of the Code (or any successor section
thereto), “outside directors” within the meaning thereof. In addition, to the
extent consistent with Rule 16b-3 under the Act, the Committee may delegate the
authority to grant Awards under the Plan to officers or employees of the
Company.

 

(b)         The Committee is authorized to construe, interpret, implement and
administer the Plan and any Award, to establish, amend and rescind any rules and
regulations relating to the Plan and each Award, and to make any other
determinations that it deems necessary or desirable for the administration of
the Plan or with respect to any Award. The Committee may correct any defect or
supply any omission or reconcile any inconsistency in the Plan or in any Award
in the manner and to the extent the Committee deems necessary or desirable. Any
decision of the Committee in the construction, interpretation, implementation
and administration of the Plan or any Award, as described herein, shall lie
within its sole and absolute discretion and shall be final, conclusive and
binding on all parties concerned (including, but not limited to, Participants
and their beneficiaries or successors). The Committee shall have the full and
exclusive power and authority to make, and establish the terms and conditions
of, any Award to any person eligible to be a Participant, consistent with the
provisions of the Plan and  to amend or waive any such terms and conditions at
any time (including, without limitation, accelerating or waiving any conditions
on vesting), provided, however, the Committee shall not have such power and
authority to accelerate or otherwise provide for the times at which Shares with
respect to any Award are delivered if any Award is subject to Section 409A of
the Code in a manner that would result in  the imposition upon any Participant
of an additional tax under Section 409A of the Code, and provided further, in
the event that it is reasonably determined by the Committee that, as a result of
Section 409A of the Code, a Participant is deemed to be a “specified employee”
(within the meaning of Section 409A(a)(2)(B)(i) of the Code),  payments and/or
deliveries of Shares in respect of any Award subject to Section 409A of the Code
shall not be made prior to the date which is six (6) months after the date of
such Participant’s separation from service from the Company and all
Subsidiaries, determined in accordance with Section 409A of the Code and the
regulations promulgated

 

6

--------------------------------------------------------------------------------


 

thereunder. None of Committee’s determinations under the Plan and under any
Award Agreement need be uniform and any such determinations may be made by it
selectively among persons who receive, or are eligible to receive, Awards under
the Plan (whether or not such persons are similarly situated). Without limiting
the foregoing, the Committee shall be entitled, among other things, to make
non-uniform and selective determinations under Award Agreements, and to enter
into non-uniform and selective Award Agreements, as to (i) the persons to
receive Awards, (ii) the terms and provisions of Awards, (iii) whether a
Participant’s Employment has been terminated for purposes of the Plan and (iv)
any adjustments to be made to Awards pursuant to Section 9 or otherwise.

 

(c)          The Committee shall require payment of any amount it may determine
to be necessary to withhold for federal, state, local or other taxes or to
otherwise satisfy any tax obligations due as a result of the exercise, grant,
vesting of, or payment pursuant to, an Award. Unless the Committee specifies
otherwise, the Participant may elect to pay a portion or all of such withholding
or other taxes by (i) delivery, in cash or by check, (ii) delivery in Shares or
(iii) having Shares withheld by the Company with a market value equal to the
minimum statutory withholding rate from any Shares that would have otherwise
been received by the Participant.

 

(d)         Deliveries of Shares may be rounded to avoid fractional shares. In
addition, the Company may pay cash in lieu of fractional shares.

 

5)              Terms and Conditions of Options

 

Options granted under the Plan shall be, as determined by the Committee,
non-qualified or ISOs for federal income tax purposes, as evidenced by the
related Award agreements, and shall be subject to the foregoing and the
following terms and conditions and to such other terms and conditions, not
inconsistent therewith, as the Committee shall determine:

 

(a)          Option Price. The Option Price per Share shall be determined by the
Committee, but shall not be less than 100% of the Fair Market Value of the
Shares on the date an Option is granted.

 

(b)         Exercisability. Options granted under the Plan shall be exercisable
at such time and upon such terms and conditions as may be determined by the
Committee, but in no event shall an Option be exercisable more than ten years
after the date it is granted.

 

(c)          Exercise of Options. Except as otherwise provided in the Plan or in
an Award Agreement, an Option may be exercised for all, or from time to time any
part, of the Shares for which it is then exercisable. For purposes of this
Section 5, the exercise date of an Option shall be the date a notice of exercise
is received by the Company, together with provision for payment of the full
purchase price in accordance with this subsection (c). The Option Price for the
Shares as to which an Option is exercised shall be paid to the Company, at the
election of the Committee, pursuant to one or more of the following methods:
(i) in cash; (ii) in Shares having a market value equal to the aggregate Option
Price for the Shares being purchased and satisfying such other requirements as
may be imposed by the Committee; provided, that such Shares have been held by
the Participant for no less than six months (or such other period as established
from time to time by the Committee in order to avoid adverse accounting
treatment applying generally accepted accounting principles); (iii) partly in
cash and partly in such Shares; (iv) if there is a public market for the Shares
at such time, through the delivery of irrevocable instructions to a broker to
sell Shares obtained upon the exercise of the Option and to deliver promptly to
the Company an amount out of the proceeds of such Sale equal to the aggregate
Option Price for the Shares being purchased or (v) by such other means as the
Committee deems appropriate. No Participant shall have any rights to dividends
or other rights of a stockholder with respect to Shares subject to an Option,
and shall not otherwise be entitled to delivery of any Shares (or cash or other
property in lieu thereof) underlying any such Option, until the Participant has
given written notice of exercise of the Option, paid in full for such Shares
and, if applicable, has satisfied any other conditions imposed by the Committee
pursuant to the Plan, and such Shares have been issued hereunder.

 

7

--------------------------------------------------------------------------------


 

(d)         ISOs. The Committee may grant Options under the Plan that are
intended to be ISOs. Such ISOs shall comply with the requirements of Section 422
of the Code (or any successor section thereto). No ISO may be granted to any
Participant who, at the time of such grant, owns more than ten percent of the
total combined voting power of all classes of stock of the Company or of any
Subsidiary, unless (i) the Option Price for such ISO is at least 110% of the
Fair Market Value of a Share on the date the ISO is granted and (ii) the date on
which such ISO terminates is a date not later than the day preceding the fifth
anniversary of the date on which the ISO is granted. Any Participant who
disposes of Shares acquired upon the exercise of an ISO either (i) within two
years after the date of grant of such ISO or (ii) within one year after the
transfer of such Shares to the Participant, shall notify the Company immediately
of such disposition and of the amount realized upon such disposition. All
Options granted under the Plan are intended to be nonqualified stock options,
unless the applicable Award Agreement expressly states that the Option is
intended to be an ISO. If an Option is intended to be an ISO, and if for any
reason such Option (or portion thereof) shall not qualify as an ISO, then, to
the extent of such nonqualification, such Option (or portion thereof) shall be
regarded as a nonqualified stock option granted under the Plan, provided that
such Option (or portion thereof) otherwise complies with the Plan’s requirements
relating to nonqualified stock options. In no event shall any member of the
Committee, the Company or any of its Affiliates (or their respective employees,
officers or directors) have any liability to any Participant (or any other
Person) due to the failure of an Option to qualify for any reason as an ISO.

 

(e)          Attestation. Wherever in this Plan or any agreement evidencing an
Award a Participant is permitted to pay the exercise price of an Option or
withholding taxes relating to the exercise of an Option or delivery of Shares
pursuant to an Award by delivering Shares, the Participant may, subject to
procedures satisfactory to the Committee, satisfy such delivery requirement by
presenting proof of beneficial ownership of such Shares, in which case the
Company shall treat the Option as exercised without further payment and shall
withhold such number of Shares from the Shares acquired by the exercise of the
Option or pursuant to the other Award.

 

(f)            Section 409A Restrictions on Option Awards. Options shall only be
granted to employees, independent contractors or Non-Employee Directors
providing direct services to any corporation in a chain of corporations or other
entities in which each corporation or other entity, starting with the Company,
has a controlling interest in another corporation or other entity in the chain,
ending with the corporation or other entity for which the service provider
provides direct services on the date of grant of the Option. For this purpose,
the term controlling interest has the same meaning as provided in Treas. Reg.
Section 1.414(c)-2(b)(2)(i) of the Code, provided that the language “at least 50
percent” is used instead of “at least 80 percent” each place it appears in
Treas. Reg. Section 1.414(c)-2(b)(2)(i). In addition, where the use of such
stock with respect to the grant of an option to such service provider is based
upon legitimate business criteria, the term controlling interest has the same
meaning as provided in Treas. Reg. Section 1.414(c)-2(b)(2)(i), provided that
the language “at least 20 percent” is used instead of “at least 80 percent” each
place it appears in Treas. Reg. Section 1.414(c)-2(b)(2)(i). For purposes of
determining ownership of an interest in an organization, the rules of Treas.
Reg. Section 1.414(c)-3 and 1.414(c)-4 of the Code apply.

 

6)              Terms and Conditions of Stock Appreciation Rights

 

(a)          Grants. The Committee may grant (i) a Stock Appreciation Right
independent of an Option or (ii) a Stock Appreciation Right in connection with
an Option, or a portion thereof. A Stock Appreciation Right granted pursuant to
clause (ii) of the preceding sentence (A) may be granted at the time the related
Option is granted or at any time prior to the exercise or cancellation of the
related Option, (B) shall cover the same number of Shares covered by an Option
(or such lesser number of Shares as the Committee may determine) and (C) shall
be subject to the same terms and conditions as such Option except for such
additional limitations as are contemplated by this Section 6 (or such additional
limitations as may be included in an Award agreement).

 

8

--------------------------------------------------------------------------------


 

(b)         Terms. The exercise price per Share of a Stock Appreciation Right
shall be an amount determined by the Committee but in no event shall such amount
be less than the Fair Market Value of a Share on the date the Stock Appreciation
Right is granted; provided, however, that notwithstanding the foregoing in the
case of a Stock Appreciation Right granted in conjunction with an Option, or a
portion thereof, the exercise price may not be less than the Option Price of the
related Option. Each Stock Appreciation Right granted independent of an Option
shall entitle a Participant upon exercise to an amount, in cash and/or Shares,
equal to (i) the excess of (A) the market value on the exercise date of one
Share over (B) the exercise price per Share, times (ii) the number of Shares
covered by the Stock Appreciation Right. Each Stock Appreciation Right granted
in conjunction with an Option, or a portion thereof, shall entitle a Participant
to surrender to the Company the unexercised Option, or any portion thereof, and
to receive from the Company in exchange therefor an amount equal to (i) the
excess of (A) the market value on the exercise date of one Share over (B) the
Option Price per Share, times (ii) the number of Shares covered by the Option,
or portion thereof, which is surrendered. Payment shall be made in Shares or in
cash, or partly in Shares and partly in cash (any such Shares valued at such
market value), as shall be determined by the Committee. Stock Appreciation
Rights may be exercised from time to time upon actual receipt by the Company of
written notice of exercise stating the number of Shares with respect to which
the Stock Appreciation Right is being exercised. The date a notice of exercise
is received by the Company shall be the exercise date. No fractional Shares will
be issued in payment for Stock Appreciation Rights, but instead cash will be
paid for a fraction or, if the Committee should so determine, the number of
Shares will be rounded downward to the next whole Share.

 

(c)          Limitations. The Committee may impose, in its discretion, such
conditions upon the exercisability or transferability of Stock Appreciation
Rights as it may deem fit.

 

(d)         Section 409A Restrictions on Stock Appreciation Right Awards. Stock
Appreciation Rights shall only be granted to employees, independent contractors
or Non-Employee Directors providing direct services to any corporation in a
chain of corporations or other entities in which each corporation or other
entity, starting with the Company, has a controlling interest in another
corporation or other entity in the chain, ending with the corporation or other
entity for which the service provider provides direct services on the date of
grant of the Stock Appreciation Right. For this purpose, the term controlling
interest has the same meaning as provided in Treas. Reg. Section
1.414(c)-2(b)(2)(i) of the Code, provided that the language “at least 50
percent” is used instead of “at least 80 percent” each place it appears in
Treas. Reg. Section 1.414(c)-2(b)(2)(i). In addition, where the use of such
stock with respect to the grant of a Stock Appreciation Right to such service
provider is based upon legitimate business criteria, the term controlling
interest has the same meaning as provided in Treas. Reg. Section
1.414(c)-2(b)(2)(i), provided that the language “at least 20 percent” is used
instead of “at least 80 percent” each place it appears in Treas. Reg. Section
1.414(c)-2(b)(2)(i). For purposes of determining ownership of an interest in an
organization, the rules of Treas. Reg. Section 1.414(c)-3 and 1.414(c)-4 of the
Code apply.

 

7)              Other Stock-Based Awards

 

(a)          The Committee, in its sole discretion, may grant or sell Awards of
Shares and Awards that are valued in whole or in part by reference to, or
otherwise based on the Fair Market Value of, Shares (all such Awards being
referred to herein as “Other Stock-Based Awards”). Other Stock-Based Awards
shall be in such form, and be subject to such terms and conditions, as the
Committee shall determine, including without limitation, the following forms:
(i) the right to purchase Shares, (ii) Shares subject to restrictions on
transfer until the completion of a specified period of service, the occurrence
of an event or the attainment of performance objectives, each as specified by
the Committee, and (iii) Shares issuable upon the completion of a specified
period of service, the occurrence of an event or the attainment of performance
objectives, each as specified by the Committee. Other Stock-Based Awards may be
granted alone or in addition to any other Awards made under the Plan. All
references in the preceding sentence to “specified period of service,” in the
case of Other Stock-Based Awards which (i) are not in lieu of cash compensation
to employees generally, (ii) are not paid to recruit a new employee in an amount
of less than 5% of the total

 

9

--------------------------------------------------------------------------------


 

awards available for grant under the Plan or (iii) are not subject to the
attainment of performance objectives, shall provide that vesting, restrictions
on transfer or some other comparable restriction which incents continued
performance of the Participant, will be for a period of not less than three
years (although vesting or lapsing may occur in tranches over the three years),
unless there is a Change in Control or the Participant retires, becomes disabled
or dies. Subject to the provisions of the Plan, the Committee shall have sole
and absolute discretion to determine to whom and when such Other Stock-Based
Awards will be made, the number of shares of Common Stock to be awarded under
(or otherwise related to) such Other Stock-Based Awards and all other terms and
conditions of such Awards. The Committee shall determine whether Other
Stock-Based Awards shall be settled in cash, Common Stock or a combination of
cash and Common Stock.

 

(b)         With respect to any restricted stock units granted under the Plan,
the obligations of the Company or any Subsidiary are limited solely to the
delivery of Shares (or, at the discretion of the Committee, cash in lieu thereof
to the extent necessary to comply with applicable law, regulation or other local
practice, as determined by the Committee) on the date when such Shares are due
to be delivered under each Award Agreement. The Company or any Subsidiary may
deliver cash to Participants for dividends paid to a holder of shares of Common
Stock, for fractional shares or for any amounts payable in cash upon the
occurrence of a Change in Control.

 

(c)          The Committee may establish performance objectives that must be
attained in order for the Company to make payments pursuant to Other Stock-Based
Awards. The performance objectives for Awards will be based upon one or more of
the following criteria: (i) before-tax income and/or net income; (ii) earnings
per share; (iii) book value per share; (iv) stock price; (v) return on equity;
(vi) expense management; (vii) return on investment; (viii) improvements in
capitalization; (ix) profitability of an identifiable business unit or product;
(x) profit margins; (xi) budget comparisons; (xii) total return to Stockholders;
(xiii) net revenue; and (xiv) economic value added. The foregoing criteria may
relate to the Company, one or more of its Subsidiaries or one or more of its
divisions or units, or any combination of the foregoing, and may be applied on
an absolute basis and/or be relative to one or more peer group companies or
indices, or any combination thereof, as the Committee shall determine. In
addition, to the degree consistent with Section 162(m) of the Code (or any
successor section thereto), the performance goals may be calculated without
regard to extraordinary items. The Committee shall determine whether, with
respect to a performance period, the applicable performance goals have been met
with respect to a given Participant and, if they have, shall so certify and
ascertain the amount of the applicable Performance-Based Award. No
Performance-Based Awards will be paid for such performance period until such
certification is made by the Committee. The amount of the Performance-Based
Award actually paid to a given Participant may be less than the amount
determined by the applicable performance goal formula, at the discretion of the
Committee. The amount of the Performance-Based Award determined by the Committee
for a performance period shall be paid to the Participant at such time as
determined by the Committee in its sole discretion after the end of such
performance period; provided, however, that a Participant may, if and to the
extent permitted by the Committee and consistent with the provisions of Sections
162(m) and 409A of the Code, elect to defer payment of a Performance-Based
Award. The maximum amount of Other Stock-Based Awards that may be granted during
a fiscal year of the Company to any Participant shall be (x) with respect to
Other Stock-Based Awards that are denominated or payable in Shares, four million
Shares, and (y) with respect to Other Stock-Based Awards that are not
denominated or payable in Shares, $50 million.

 

(d)         The Committee may grant Participants Dividend Equivalent Rights with
respect to any Common Stock subject to any Award. The Committee shall specify at
the time of grant of any Dividend Equivalent Right whether dividends shall be
paid at the time dividends in respect of Common Stock are paid to other
shareholders or accumulated and paid out at the time payment is called for under
the Awards to which the Dividend Equivalent Right relates. Other Stock-Based
Awards may, at the discretion of the Committee, provide the Participant with
dividends or dividend equivalents and voting rights prior to either vesting or
earnout.

 

10

--------------------------------------------------------------------------------


 

8)              Unfunded Status of Plan; No Rights as a Shareholder.

 

The Plan is intended to constitute an “unfunded” plan for long-term incentive
compensation. With respect to any payments not yet made to a Participant,
including any Participant-optionee, by the Company, nothing herein contained
shall give any Participant any rights that are greater than those of a general
creditor of the Company. In its sole discretion, the Committee may authorize the
creation of trusts or other arrangements to meet the obligations created under
the Plan to deliver Shares or payments in lieu thereof or with respect to
Options, Stock Appreciation Rights and Other Stock-Based Awards under the Plan;
provided, however, that the existence of such trusts or other arrangements is
consistent with the unfunded status of the Plan. Except as otherwise provided in
a Participant’s Award Agreement, no Participant (or other person having rights
pursuant to an Award) shall have any of the rights of a shareholder of the
Company with respect to Shares subject to an Award until the delivery of such
Shares. Except as otherwise provided in Section 9,  no adjustments shall be made
for dividends or distributions on (whether ordinary or extraordinary, and
whether in cash, Shares, other securities or other property), or other events
relating to, Shares subject to an Award for which the record date is prior to
the date such Shares are delivered.

 

9)              Adjustments Upon Certain Events

 

Notwithstanding any other provisions in the Plan to the contrary, the following
provisions shall apply to all Awards granted under the Plan:

 

(a)          Generally. In the event of any change in the outstanding Shares
after the Effective Date by reason of any Share dividend or split,
reorganization, recapitalization, merger, consolidation, spin-off, combination
or transaction or exchange of Shares or other corporate exchange, or any
distribution to shareholders of Shares other than regular cash dividends, or any
transaction similar to the  foregoing, the Committee in its sole discretion and
without liability to any person may make such substitution or adjustment, if
any, as it deems to be equitable, as to (i) the number or kind of Shares or
other securities issued or reserved for issuance pursuant to the Plan or
pursuant to outstanding Awards, (ii) the maximum number of Shares for which
Awards may be granted during a fiscal year of the Company to any Participant,
(iii) the Option Price or exercise price of any Stock Appreciation Right and/or
(iv) any other affected terms of such Awards.

 

(b)         Change in Control. If a Change in Control occurs after the Effective
Date, at any time before such Change in Control the Committee may, but shall not
be obligated to, (i) accelerate, vest or cause the restrictions to lapse with
respect to, all or any portion of an Award, (ii) cancel Awards for fair value
(as determined in the sole discretion of the Committee) which, in the case of
Options and Stock Appreciation Rights, may equal the excess, if any, of value of
the consideration to be paid in the Change in Control transaction to holders of
the same number of Shares subject to such Options or Stock Appreciation Rights
(or, if no consideration is paid in any such transaction, the Fair Market Value
of the Shares subject to such Options or Stock Appreciation Rights) over the
aggregate exercise price of such Options or Stock Appreciation Rights,
(iii) provide for the issuance of substitute Awards that will substantially
preserve the otherwise applicable terms of any affected Awards previously
granted hereunder as determined by the Committee in its sole discretion or
(iv) provide that for a period of at least 30 days prior to the Change in
Control, such Options shall be exercisable as to all shares subject thereto and
that upon the occurrence of the Change in Control, such Options shall terminate
and be of no further force and effect, provided in any such case the Committee
shall not have such power and authority to accelerate the times at which Shares
with respect to any Award are delivered if any Award is subject to Section 409A
of the Code in a manner that would result in  the imposition upon any
Participant of an additional tax under Section 409A of the Code.

 

10)        No Right to Employment or Awards

 

The granting of an Award under the Plan shall impose no obligation on the
Company or any Affiliate to continue the Employment of a Participant and shall
not lessen or affect the Company’s or

 

11

--------------------------------------------------------------------------------


 

Subsidiary’s right to terminate the Employment of such Participant. No
Participant or other Person shall have any claim to be granted any Award, and
there is no obligation for uniformity of treatment of Participants, or holders
or beneficiaries of Awards. The terms and conditions of Awards and the
Committee’s determinations and interpretations with respect thereto need not be
the same with respect to each Participant (whether or not such Participants are
similarly situated).

 

11)        Successors and Assigns

 

The Plan and any Award Agreement shall be binding on all successors and assigns
of the Company and a Participant, including without limitation, the estate of
such Participant and the executor, administrator or trustee of such estate, or
any receiver or trustee in bankruptcy or representative of the Participant’s
creditors.

 

12)        Transferability of Awards

 

Unless otherwise determined by the Committee or as otherwise set forth in any
Award Agreement, an Award shall not be sold, transferred, assigned, pledged,
hypothecated or otherwise disposed of  by the Participant otherwise than by will
or by the laws of descent and distribution. An Award exercisable after the death
of a Participant may be exercised by the legatees, personal representatives or
distributees of the Participant. Any sale, transfer, assignment, pledge,
hypothecation or other disposition in violation of the provisions of this
Section 12 shall be void.

 

13)        Amendments or Termination

 

The Board may amend or terminate the Plan, but no amendment or termination shall
be made, (a) without the approval of the shareholders of the Company, if such
action would (i) (except as is provided in Section 9), increase the total number
of Shares reserved for the purposes of the Plan or increase the maximum number
of Shares that may be issued hereunder, or the maximum number of Shares for
which Awards may be granted to any Participant, (ii) change the class of persons
eligible to be Participants; or (iii) extend the date after which Awards cannot
be granted under the Plan; or (b) without the consent of a Participant, if such
action would diminish any of the rights of the Participant under any Award
theretofore granted to such Participant under the Plan; provided, however, that
the Committee may amend the Plan and/or any outstanding Awards in such manner as
it deems necessary to permit the Plan and/or any outstanding Awards to satisfy
applicable requirements of the Code or other applicable laws.

 

14)        Treatment of Awards

 

Absent express provisions to the contrary, an Award under this Plan shall not be
deemed compensation for purposes of computing benefits or contributions under
any retirement plan of the Company or its Affiliates and shall not affect any
benefits under any other benefit plan of any kind now or subsequently in effect
under which the availability or amount of benefits is related to level of
compensation. This Plan is not a “Pension Plan” or “Welfare Plan” under the
Employee Retirement Income Security Act of 1974, as amended.

 

15)        Choice of Law

 

The Plan shall be governed by and construed in accordance with the laws of the
State of Delaware without regard to conflicts of laws.

 

16)        Effectiveness of the Plan

 

The Plan shall be effective as of the Effective Date and shall terminate
immediately prior to the tenth anniversary of the Effective Date, subject to
earlier termination by the Board pursuant to Section 13.

 

12

--------------------------------------------------------------------------------